Citation Nr: 0627936	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 
2003, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than June 24, 
2003, for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946. 

In a May 2002 decision, the RO, inter alia, granted service 
connection for PTSD and assigned an initial 30 percent 
disability rating effective April 2, 2001.  The veteran was 
notified of the rating action later that month, but did not 
initiate an appeal.

In a March 2003 decision, the RO granted service connection 
for a hearing loss and assigned a 20 percent disability 
rating, effective June 10, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision in which 
the RO assigned a 70 percent disability rating for PTSD, 
effective June 24, 2003 and granted individual 
unemployability (TDIU) due to service connected disabilities, 
effective June 24, 2003, this represented a full grant of 
benefits.  The veteran filed a notice of disagreement (NOD) 
with the assigned effective date, in August 2003.  The RO 
issued a statement of the case (SOC) in November 2004 and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2. The RO received the veteran's claim for entitlement to an 
earlier effective date for the assigned rating of 70 percent 
for PTSD and entitlement to an earlier effective date for 
TDIU on June 24, 2003.

3.  There is no statement or communication with the RO prior 
to June 24, 2003, that constitutes a claim, or indicates an 
intent to apply, for a 70 percent rating for PTSD or for a 
TDIU.


CONCLUSION OF LAW

The claim for an effective date earlier than June 24, 2003, 
for the award of the 70 percent disability rating for PTSD 
and for an effective date earlier than June 24, 2003 for TDIU 
is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), and, 
most recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the veteran and his representative 
have been notified of the legal authority governing the 
claims on appeal and the bases for the denial of claims (to 
include via the November 2003 SOC, and the June 2003 notice 
letter), and have been afforded the opportunity to present 
evidence and argument on these claims.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
claim lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopen after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks an effective date prior to 
June 24, 2003 for award of a 70 percent rating for PTSD and 
for a TDIU.  The RO assigned June 24, 2003 as the effective 
date based on the date of receipt of the claim for those 
benefits.  Considering the claim in light of the pertinent 
legal authority, the Board finds no legal basis for the 
assignment of an effective date for such an award prior to 
that date.  Simply stated, there was no pending claim prior 
to June 24, 2003 pursuant to which a 70 percent disability 
rating for PTSD or a TDIU could have been granted.  

The basic facts of this case are not in dispute.  On April 2, 
2001, the RO filed a claim for service connection for PTSD.  
In connection with the claim, the veteran underwent VA 
examination in December 2001; that examination culminated in 
a diagnosis of, inter alia, PTSD.  The examiner commented 
that the veteran was not capable of maintaining gainful 
employment, but not specify the condition(s) resulting in 
unemployability (the examination report reflects, in addition 
to the PTSD diagnosis, Axis III diagnoses of migraines, 
hypertension, and an enlarged prostate).  In a May 8, 2002 
rating decision, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
April 2, 2001 (the date of the claim for service connection).  
Although notified of the decision in a RO letter dated later 
in May 2002, the veteran did not appeal the initial rating 
assigned, or request a TDIU.  

More than two years later, in June 2003, the veteran's 
representative filed a claim alleging that the veteran was 
not capable of maintaining gainful employment as a result of 
his service-connected PTSD.  The representative pointed to 
the December 2001 examination report as raising an inferred 
claim for a TDIU.  In connection with the claim for increase, 
the veteran underwent another VA examination in July 2003; 
the examining psychologist diagnosed chronic and severe PTSD, 
and opined that the veteran's PTSD rendered him permanently 
unemployable.  In the July 2003 rating action on appeal, the 
RO assigned a 70 percent rating for PTSD and awarded a TDIU, 
each effective June 24, 2003 (the date of receipt of the 
representative's claim for increase).  

In asserting the veteran's entitlement to earlier effective 
dates, the veteran's representative contends that the 
December 2001 VA treatment record was an "inferred claim" 
for a TDIU.  The Board notes, however, the December 2001 VA 
examination report cannot constitute an informal claim for a 
TDIU (based on PTSD), or for a higher schedular rating for 
PTSD, for several reasons.  

First, as a practical matter, a claim for higher rating or 
for a TDIU based on the veteran's PTSD could not, logically, 
have preceded the May 2002 rating action that granted of 
service connection for that condition.  Second, while there 
is a regulatory provision for accepting a VA medical record 
as an informal claim for benefits-see 38 C.F.R. § 3.157-by 
s own terms, that regulation only applies in claims to reopen 
or in claims for increase; as noted above, however, the grant 
of service connection was not made until the May 2002 rating 
action, and at that time, the RO granted the veteran's 
original claim for service connection for PTSD.  Third, the 
Board emphasizes that the December 2001 medical report was 
developed in conjunction with the April 2001 claim for 
service connection for PTSD; that claim was resolved with the 
grant of service connection and assignment of an initial 30 
percent rating in May 2002.  Because the veteran did not 
appeal the May 2002 rating decision, that decision is final 
as to the evidence then of record-to include the December 
2001 report.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 201103.  Hence, an effective date prior to May 8, 
2002, for the assignment of a higher rating for PTSD or for a 
TDIU based on PTSD, is legally precluded.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
On these facts, as set forth above, June 24, 2003 is the 
earliest possible date for award of a 70 percent rating for 
PTSD or for a TDIU.  Hence, the claims for earlier effective 
dates for these benefits must be denied.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than June 24, 2003, for the award 
of a 70 percent disability rating for PTSD is denied. 

An effective date earlier than June 24, 2003, for the award 
of TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


